DETAILED ACTION

This communication is a Corrected Notice of Allowability to correct the allowed claims are 1-9 and 13-21 instead of 1-9 and 12-21 since claim 12 was previously canceled. 

Corrected Allowable Subject Matter
The following is an Examiner's statement of reasons for the indication of allowable subject matter:  
a.	Claims 1-9 and 13-21 are allowable.

detecting a document sheet on a document tray;
displaying, on a display unit, a setting screen for setting a thickness of the detected document sheet;
controlling conveyance of the document sheet based on information indicating the thickness set on the setting screen displayed by the display unit; 
wherein the display unit displays, based on detecting including detecting the document sheet in a state that a first predetermined screen is displayed by the display unit, the setting screen so that at least a part of the first predetermined screen is hidden by the setting screen, and
wherein the display unit does not display the setting screen based on detecting including detecting the document sheet in a state that a second predetermined screen, different from the first predetermined screen, is displayed by the display unit.
c. Maejima et al (US Publication No. 2017/0336748) discloses the claimed limitations of detecting a document sheet, displaying a setting screen, controlling the 
d. Hirao (US Publication No. 2020/0137261) discloses the claimed limitations but fails to teach in details 2 different cases:  the first case when the display unit displays, based on detecting including detecting the document sheet in a state that a first predetermined screen is displayed by the display unit, the setting screen so that at least a part of the first predetermined screen is hidden by the setting screen, and the second case when the display unit does not display the setting screen based on detecting including detecting the document sheet in a state that a second predetermined screen, different from the first predetermined screen, is displayed by the display unit.
Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	b. Murakami (US Publication No. 2009/0136246) discloses an image forming apparatus capable of determining whether the measured paper thickness is outside the range of the selected paper type and display a warning to that effect is issued while the display unit does not display a setting screen for setting a thickness of the detected document sheet for scanning.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-VINH THI NGUYEN whose telephone number is (571)272-7466.  The examiner can normally be reached on Monday-Friday 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/ANH-VINH T NGUYEN/Primary Examiner, Art Unit 2672                                                                                                                                                                                                        
ANH-VINH THI NGUYEN
Primary Patent Examiner
Art Unit 2676



April 19, 2021